Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Applicant should note that the art unit and supervisor for the examiner and this application have changed. The new supervisor information is included at the end of this Office Action.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on October 21, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
However, some of the NPL citations have not been provided with a date of publication or a place of publication; therefore, failing to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
It is noted that the citations are English language translations of cited foreign documents. The translations have been reviewed as to their relevancy to the cited foreign document, but will not be printed on any issued patent unless provided with a date and place of publication.
Response to Amendment
The submission entered November 16, 2021 in response to an Office Action mailed June 23, 2021 is acknowledged.
Claims 1-13 are pending.   Claim(s) 1-13 is/are currently amended. 
The objections to the drawings presented in the Office Action listed above are hereby withdrawn.
The rejection(s) of claim(s) 1-10, 12, 13 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.
Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Regarding Claim(s) 11, the "contour check device" is still being interpreted under 35 USC 112(f) as the added language "that checks the pallet row profile" is additional function performed by the device. The language "that it fits into a container, trailer or truck" does not convey structure that is considered to perform the claimed function. As the limitation is still interpreted under 35 USC 112(f) and the specification fails to disclose definite structure for performing the claimed function, the claim is still rejected under 35 USC 112(b).
Applicant argues '416 fails to teach a second/middle position, However, in Para. 10, '416 discloses "the placing table 31 rocks in a clockwise direction, shifts to a horizontal state", which was indicated by the examiner as being considered the second position.
Applicant argues the present invention conveyor pallets through the grouping station without turning, and that '416 fails to show two parallel pallets that are grouped and moved forward, however it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 
The rejections as presented in the previous Office Action are maintained.
Regarding the newly presented rejection of claim 9, the current amendment to claim 9 changed the scope of the claim, resulting in the new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 11, claim limitation “contour check device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification uses the term "contour check device", yet fails to disclose definite structure for performing the function of "contour check". Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, the newly added language "that checks the pallet row profile that it fits into a container, trailer or truck" is not grammatically correct. The claim language is not clear as to what fits into the container, trailer or truck.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document (JP04341416, copy and machine translation provided by applicant, hereafter '416).
Regarding Claim(s) 1, '416 teaches a grouping station for grouping pallets, comprising an inbound conveyor (10), which is a gravity conveyor (shown as slanted), a pairing conveyor (20,22), which is a fixed-height conveyor, arranged to pair two or three pallets side by side and a grouping conveyor (30) with three height positions for different grouping functions and arranged to receive the pallets from the inbound conveyor and to transfer paired pallets forward (the grouping conveyor receives loads that come down the inbound conveyor and the loads move forward on the grouping conveyor until being stopped by stopper 25), wherein the first position is a low-position where the grouping conveyor is lower than the pairing conveyor, the second position is a middle-position where the grouping conveyor in is horizontal and above the pairing conveyor, and the third position is an up-position where the grouping conveyor is inclined according to the gravity conveyor. The fixed-height conveyor is considered to be a pairing 
Regarding Claim(s) 2, the pairing conveyor and grouping conveyor are perpendicular (as illustrated).
Regarding Claim(s) 3, the pair conveyor is a chain conveyor [Para. 6, "chain conveyor 22"].
Regarding Claim(s) 4, the grouping conveyor is a roller conveyor (rollers are illustrated).
Regarding Claim(s) 5, there is one gravity lane (as illustrated).
Regarding Claim(s) 9, the grouping station includes two drives, one drive for the pairing conveyor (implied by "chain conveyor 22…then transports it" in Para. 6) and one drive for a lifter lifting the grouping conveyor (cylinder 37 lifts the grouping conveyor).
Regarding Claim(s) 10, the grouping station includes a pop-up stopper (25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over '416.
Regarding Claim(s) 6, '416 teaches the limitations described above, yet fails to teach two or three parallel gravity lanes. However, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide extra lanes to increase the capacity of the station.
Claims 7, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over '416 as applied to claim 1 above, and further in view of Burton (USPN 3265186).
Regarding Claim(s) 7, '416 teaches the limitations described above, yet fails to teach the gravity conveyor includes an end stopper for stopping and releasing pallets to the grouping conveyor, which end stopper is linked to the grouping conveyor. Burton (USPN 3265186) teaches a grouping conveyor (formed by rollers 51) and a gravity conveyor (formed by rolls 23). An end stopper (30) is provided at the end of the gravity roller and is linked to the grouping conveyor (through bar 105 and member 110) to move the stop member up and down in 
Regarding Claim(s) 8, '416 teaches the limitations described above, yet fails to teach the end stopper is pivoted down when the grouping conveyor is in the up-position and is pivoted up when the grouping conveyor is in the down-position, which is taught by Burton (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide an end stopper linked to the grouping conveyor and pivot the stopper down when the grouping conveyor is in the up-position and is pivot the stopper up when the grouping conveyor is in the down-position to prevent undesired movement of the pallets.
Regarding Claim(s) 13, '416 teaches the limitations described above, yet fails to teach a pallet separator formed of brake rollers. Burton teaches friction pad (310 that engages a pair of rolls to prevent rotation of the rolls and advancement of an article [Col. 2:45-48]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide brake rollers to prevent advancement of a pallet.
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653